       Case 7:21-cv-00168 Document 12 Filed on 07/26/21 in TXSD Page 1 of 3
                                                                                                   United States District Court
                                                                                                      Southern District of Texas

                                                                                                         ENTERED
                                                                                                         July 26, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                      Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

LUIS EDUARDO MARISCAL,                        §
                                              §
       Plaintiff,                             §
                                              §
VS.                                           §
                                              § CIVIL ACTION NO. 7:21-cv-00168
ANTONY J. BLINKEN, in his official            §
capacity as United States Secretary of State; §
and UNITED STATES OF AMERICA,                 §
                                              §
       Defendants.                            §

                                                    ORDER

        The Court now considers its July 9, 2021 order.1 In that order, the Court warned Plaintiff

that failure to serve Defendants by July 27th would result in dismissal of this case, absent good

cause.2 After the Court’s order, however, but before Plaintiff filed proof of service, Defendants

filed a motion to dismiss and certificate of interested parties.3 The Court finds Defendants’

motion constitutes a waiver of service, and thus excuses Plaintiff from strict compliance with

Rule 4 and this Court’s July 9th order, for the following reasons.

        “[S]ervice of process and personal jurisdiction may be waived by a party.”4 A litigant

“may submit to the jurisdiction of the court by appearance. A variety of legal arrangements have

been taken to represent express or implied consent to the personal jurisdiction of the court.”5 For

example, a party may make a general appearance submitting to the jurisdiction of this Court



1
  Dkt. No. 9.
2
  Id. at 2.
3
  Dkt. Nos. 10–11.
4
  Familia De Boom v. Arosa Mercantil, S.A., 629 F.2d 1134, 1140 (5th Cir. 1980), abrogated by Ins. Corp. of Ir. v.
Compagnie des Bauxites de Guinee, 456 U.S. 694 (1982).
5
  Ins. Corp. of Ir., 456 U.S. at 703.


1/3
       Case 7:21-cv-00168 Document 12 Filed on 07/26/21 in TXSD Page 2 of 3




“whenever it invokes the judgment of the court on any question other than jurisdiction,”6 such as

filing motions which seek “‘a ruling from the trial court’ which ’motion, if granted, [would

provide a benefit],’ [so] the court's exercise of authority is invited and the party, having sought to

benefit from the court's exercise of authority, is deemed to have voluntarily submitted” to the

Court’s jurisdiction.7 The Fifth Circuit has found a motion to strike intervention or a motion to

compel arbitration to constitute such voluntary submissions.8 A defendant’s appearance which

obviates the plaintiff’s obligation to serve process can even be implied “by reason of some act or

proceedings recognizing the case as in court,”9 but even “actual notice of the litigation . . . is

insufficient to satisfy Rule 4's requirements,”10 and even some affirmative acts like posting a

bond or removing to federal court also do not obviate Rule 4’s requirements.11 The Court must

examine the nature of the defendant’s conduct or filings to ascertain whether service is waived.

        Here, the Court finds that Defendants’ motion constitutes an affirmative act that waives

service of process. Defendants specifically seek a court order to dismiss Plaintiff’s request for

injunctive relief “for failure to state a claim upon which relief can be granted under Fed. R. Civ.

P. 12(b)(6).”12 The Court therefore holds that Defendants are seeking a favorable ruling which

constitutes voluntary submission to this Court’s jurisdiction and waiver of service of process.13

Accordingly, Plaintiff is excused from proving service under Federal Rule of Civil

Procedure 4(l)(1) and this Court’s July 9th order.
6
  Maiz v. Virani, 311 F.3d 334, 340 (5th Cir. 2002).
7
  Dow Agrosciences, LLC. v. Bates, No. CIV.A. 5:01-CV-331-C, 2003 WL 22660741, at *25 (N.D. Tex. Oct. 14,
2003) (quoting Maiz, 311 F.3d at 341).
8
  Maiz, 311 F.3d at 341 (citing Jones v. Sheehan, Young & Culp, P.C., 82 F.3d 1334, 1340–41 (5th Cir. 1996)).
9
  Cactus Pipe & Supply Co. v. M/V Montmartre, 756 F.2d 1103, 1108 (5th Cir. 1985) (quotation omitted).
10
   Way v. Mueller Brass Co., 840 F.2d 303, 306 (5th Cir. 1988).
11
   See Custer v. M/V SEA BIRD, No. 08-61780-CIV, 2009 WL 901509, at *2 (S.D. Fla. Mar. 31, 2009) (citing Int'l
Seafoods of Alaska, Inc. v. Park Ventures, Inc., 829 F.2d 751, 756–57 (9th Cir. 1987) and 2 Mai Mangalia Shipyard
S.A. v. M/V BONSAI, No. CIV.A. 95-3861, 2002 WL 362819, at *5 (E.D. La. Mar. 6, 2002)); City of Clarksdale v.
BellSouth Telecomm., Inc., 428 F.3d 206, 214 n.15 (5th Cir. 2005) (“A defendant's removal to federal court does not
waive its right to object to service of process.”).
12
   Dkt. No. 10 at 8.
13
   See supra note 7.


2/3
       Case 7:21-cv-00168 Document 12 Filed on 07/26/21 in TXSD Page 3 of 3




         In light of Defendants’ pending motion to dismiss,14 which will ripen on August 6th,15

only days before the Court’s previously scheduled initial pretrial conference on August 17th, 16

the Court sua sponte CONTINUES the August 17th initial pretrial and scheduling conference to

September 14, 2021, at 9:00 a.m. Parties shall file their joint discovery/case management plan

pursuant to the Court’s April 30th order17 and Federal Rule of Civil Procedure 26(f) no later than

September 3, 2021.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 26th day of July 2021.


                                                          ___________________________________
                                                                       Micaela Alvarez
                                                                  United States District Judge




14
   Dkt. No. 10.
15
   See LR7.3. Furthermore, a reply brief may be filed as late as August 13th. See LR7.4.E.
16
   Dkt. No. 9.
17
   Dkt. No. 2 at 1, ¶ 5.


3/3
